DETAILED ACTION
Amendment received on December 22, 2020 has been acknowledged. Claims 3, 4 and 13 have been cancelled and amendments to 1, 2, and 6, 9-11, 14 and 16-20 have been entered. Therefore, claims 1-2, 5-12, 14-23 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 22, 2020, with respect to claims 1-23 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. 
Response to Amendment
	Applicant’s amendments are sufficient to overcome prior arts of the record.  Application is in condition for allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020, November 4, 2020 and September 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 5-12, 14-23 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Scholl et al. U.S. Patent Application Publication 2015/0046271 and Moore et al. U.S. Patent Application Publication 2001/0049672. 
Scholl et al., is directed to systems and related methods providing for online ordering of menu items from a merchant are discussed herein. Circuitry may be configured to generate an online menu based on menu information stored in a menu database. The menu information may be also configured to facilitate point-of-sale functionality at the merchant, such as by a point-of-sale device. The online menu may be provided to a consumer device. An online order may be received from the consumer device. The circuitry may be configured to process the online order, such as by facilitating a reservation, order preparation, and payment. Scholl et al., Abstract.
Moore et al., is directed to methods and systems for designing a Web page, to be hosted on a Web page server. The development applications provide an object-oriented, template-driven interface for a customer or merchant to utilize in the design of a Web page or a complete Web site. The Web site produced allows the merchant to become a part of a distributed electronic commerce system or Internet commerce system for doing business on the World Wide Web. The design tool can be implemented in a Java application or applet. Moore et al., Abstract. 
Scholl et al., nor Moore et al., teach the limitations of the claimed invention, where a merchant application is receiving transaction data associated with an in-store transaction...associated with an item being sold and the merchant application is receiving an input that updates an electronic inventory so that the item is sellable via online transactions. The online transaction is a link usable to facilitate an online transaction for the item. Moreover, none of the prior art of record remedies the deficiencies found in Scholl et al. And Moore et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker et al. U.S. Patent Application Publication 2004/0002901 discusses a system for combining online commerce with retail sales.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687